Citation Nr: 9904069	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  96-30 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
service-connected filariasis.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for impotence, claimed 
as secondary to service-connected filariasis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joshua S. Blume, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1941 to 
May 1947.

The issues now on appeal to the Board of Veterans' Appeals 
(Board) arise from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied entitlement to a compensable 
evaluation for filariasis and which declined to reopen a 
finally denied claim for service connection for impotence 
claimed as secondary to service-connected filariasis.  The 
veteran perfected appeals concerning both issues in a timely 
fashion.

The Board remanded this case once before, in October 1997, 
for additional development and adjudication.  Since this has 
been accomplished, the case is now before the Board again for 
appellate review.

The Board notes that the RO issued a November 1997 rating 
decision that denied service connection for hypertension and 
for residuals of a foot injury.  The RO sent the veteran 
notice of the decision in the same month, but, as no 
substantive appeal has been filed in connection with the 
decision, these issues are not in appellate status.

The Board's decision on the increased rating claim is set 
forth below.  However, the issue of whether new and material 
evidence has been presented to reopen a claim for service 
connection for impotence, claimed as secondary to service-
connected filariasis, is discussed in the REMAND following 
the ORDER portion of the DECISION.






FINDINGS OF FACT

1.  The RO has obtained all available, relevant evidence 
necessary to render an equitable determination with respect 
to the issue of entitlement to an increased (compensable) 
rating for filariasis.

2.  The veteran's service-connected filariasis currently is 
manifested, at most, by possible recurrent swelling of the 
scrotum and the testicles; there is no medical evidence of 
other residual symptoms or permanent deformity.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for 
service-connected filariasis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321 and Part 4, 
including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.88b, Diagnostic Code 
6305 (1998); 38 C.F.R. § 4.88b, Diagnostic Code 6305 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

By a July 1947 rating decision, the RO granted service 
connection for filariasis with bilateral axillary 
lymphadenopathy, and assigned a 30 percent disability 
evaluation effective from May 20, 1947.  

In a December 1960 rating decision, the RO reduced the 
disability evaluation for service-connected filariasis to a 
zero percent (noncompensable) evaluation.  The rating sheet 
reflects that the reduction was based on hospitalization 
reports that diagnosed filariasis by history only, and on an 
examination report showing no evidence of the disease.  That 
disability rating has remained in effect to the present time.

The veteran filed the current claim for an increased rating 
for service-connected filariasis in February 1996.

The veteran underwent a VA compensation and pension 
examination in March 1996.  The veteran said that he 
contracted filariasis during service, and he complained of 
recurrent scrotal swelling.  He also noted that he had 
recently had problems with impotency and that he had had a 
penile implant installed.  He said that a urologist had told 
him that his impotency and urinary incontinence directly 
resulted from his filariasis.  Physical examination disclosed 
swelling of the left scrotum and soft tissue swelling around 
the left testicle without atrophy of that testicle.  There 
was also an interscrotal device associated with the penile 
implant and there was swelling of the pampiniform plexus.  
The assessment was history of filariasis with associated 
recurrent scrotal swelling.  Also assessed by history were 
urological problems associated with sexual impotence, 
placement of a penile implant and urinary incontinence 
associated with filariasis.  The veteran said this had been 
documented in the medical record, but the examiner noted that 
the medical record was not available for review.  There was 
also swelling of the lower extremities that were not related 
to the history of filariasis.  The examiner noted that the 
veteran was present while the examiner was dictating the 
report and that the veteran agreed with all of the examiner's 
comments.  There was no evidence of symptom intensification.  
The veteran said that he only wanted what was right and he 
offered no addition or deletion.

In March 1996, the RO sent the veteran a letter asking him to 
provide more detailed information about the urologist who he 
claimed told him that certain urological problems were 
associated with his filariasis.

In April 1996, the veteran replied to the above letter.  He 
said that he had received all his treatment from a VA medical 
center (VAMC) in Oklahoma and he suggested that the RO obtain 
these records.  In May 1996, the RO received VAMC records 
dating from March 1995 to April 1996; however, there is no 
mention of filariasis in these records.

In July 1996, the veteran filed a statement in support of his 
claim.  He said that his condition had worsened, that his 
genitalia were swollen all the time and that they were in 
constant pain.  He also said that he had "no control over 
his kidney."  He said doctors in Seattle, Washington had 
told him that within a year he would start having an 
impotence problem.  He said that a VA facility had done the 
surgery to install the implant and that the doctors there had 
said that the impotence would be service-related.

In June 1997, the veteran's accredited representative 
submitted a statement in which he noted that the veteran's 
conferral with doctors in Seattle may have occurred during 
his military service, since the service medical records 
showed that he was there during that time.

In October 1997, the Board remanded this case to the RO for 
further development and adjudication.  In this remand, the 
Board instructed the RO to obtain in- and out-patient 
treatment records from the VAMC in Oklahoma City, Oklahoma, 
dating from 1980; to schedule the veteran for a urologic 
examination for identification of any residuals of 
filariasis; for an assessment of the severity of any 
residuals found; and for medical opinions as to 1) whether 
recurrent scrotal swelling constituted a "permanent 
deformity," and 2) whether there was either a causal or a 
contributory relationship between the veteran's impotence and 
his filariasis.  If there was a contributory relationship, 
the examiner was to quantify the extent of the impotence 
attributable to the filariasis.

In November 1997, the RO received the VA treatment records 
that the Board ordered obtained.  These records show that the 
veteran reported having impotence in January 1989, which he 
attributed to his filariasis.  Erectile dysfunction was 
confirmed in March 1989, and this was found to be probably 
secondary to testicular failure.  In July 1990 he was 
hospitalized and a penile prosthesis was surgically inserted.  
The records show that the veteran did well with the implant 
thereafter until at least March 1992.

In January 1998, in connection with the prior remand, the 
veteran underwent a VA urology examination.  The examiner 
reported that the claims file was available.  The veteran 
reported that he had both filariasis and elephantiasis, and 
that he was told he would become impotent and incontinent as 
a result of these conditions when he was treated in Seattle.  
He said that the onset of his incontinence antedated the 
placement of his penile prosthesis in 1990; however, the 
examiner noted that the veteran first mentioned voiding 
problems in 1993.  The examiner noted that the veteran's 
claim that he was incontinent essentially amounted to 
"urge" incontinence-the veteran claiming an urge to void 
but an inability to reach the lavatory in time.  On physical 
examination, the examiner noted a rash on the groin and the 
scrotum.  The veteran had on "Depends" undergarments that 
were wet.  The testes were slightly tender.  The prostate was 
benign and approximately fifty to sixty grams.  The 
examiner's impressions were history of filariasis, impotence 
treated successfully with a penile implant, incontinence of 
the "urge"-type, diabetes and hypertension.  The examiner 
opined that the veteran's symptoms of incontinence and 
impotence were not related to the filariasis but were 
probably secondary to the veteran's diabetes and 
hypertension.  The examiner further indicated that he found 
no residual symptoms of the filariasis and no permanent 
deformity that he would attribute to filariasis.

The veteran submitted a letter from a private physician, J. 
Sam Little, M.D., dated in June 1998.  Dr. Little noted that 
the veteran had diabetes and hypertension and that he had 
been diagnosed with filariasis.  He noted that the veteran's 
current problems included both urinary incontinence and 
erectile dysfunction that the veteran felt were related to 
filariasis.  Dr. Little said that it was not at all clear 
that a thorough evaluation had been done to identify the 
source of the incontinence.  

Dr. Little noted that an abdominal examination showed no 
abnormalities per se.  The scrotum was slightly edematous but 
not really that severe.  Although the testicles were somewhat 
sensitive on examination, he could not see any palpable 
deformities that day.  He further indicated that the phallus 
and urethra were essentially unremarkable; the prostate was 
moderately enlarged but symmetric and without nodules; and 
the tone of the anal sphincter was normal.  

Dr. Little noted that it was difficult to know whether the 
veteran's prior filariasis was related to his current 
conditions-certainly, he said, erectile dysfunction is often 
linked with hypertension and diabetes.  A bigger question was 
the question of incontinence.  Dr. Little felt that it was 
more likely that the incontinence was caused by prostatic 
enlargement and bladder dysfunction.  However, Dr. Little 
also indicated that the veteran had never been properly 
evaluated and he recommended a cystoscopy and a urodynamic 
evaluation to try and determine why the veteran had 
incontinence.  Dr. Little noted that people with long-term 
problems from filariasis typically had those problems arise 
from lymphatic obstruction.  He was unimpressed that there 
was a great deal of lymphatic obstruction in the veteran's 
case; certainly there was no evidence of Elephantiasis.  Dr. 
Little said that while it was possible that the veteran's 
prior filariasis had something to do with the veteran's 
current urologic complaints, he was not sure this was likely.  
He said the only way to answer this question further would be 
for the veteran to undergo a more thorough evaluation.


II.  Analysis

The Board notes that the veteran's claim for an increased 
(compensable) rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-632 (1992).  The Board also finds that all 
relevant evidence for an equitable disposition of the claim 
has been obtained, and that no further assistance to the 
veteran is required to comply with VA's duty to assist him 
pursuant to 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1998).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.3 (1998).  The veteran's entire history is 
reviewed when making disability evaluations, as are all 
potentially applicable diagnostic codes, whether raised by 
the veteran or not.  See 38 C.F.R. § 4.1 (1998); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

By regulatory amendment, effective from August 30, 1996, 
substantive changes were made to the schedular criteria for 
evaluating infectious diseases and immune disorders, codified 
at 38 C.F.R. § 4.88b, Diagnostic Code 6305, both before and 
after the effective date of the amendment.  Where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the appellant will 
apply, barring specific direction from Congress or the 
Secretary to the contrary.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board notes that the RO has evaluated 
the veteran's claim under both the former and revised 
criteria; the Board will do likewise.  

Prior to the regulatory amendment, Diagnostic Code 6305 
provided that during the time of initial infection, 
accompanied by lymphangitis or lymphadenitis, a total or 100 
percent schedular rating was assignable.  Additionally, after 
the initial infection, where the condition was chronic, with 
repeated recurrences and a tendency to severe multiple 
involvement of the extremities and genitalia or severe 
lymphadenitis, a 100 percent rating was assignable.  Where 
the condition was chronic, with repeated recurrences and 
beginning permanent deformity of one or more extremities or 
genitalia or with moderate lymphadenitis, a 60 percent rating 
was to be assigned.  Where the condition was chronic and 
symptomatic following any recurrence, a 30 percent rating was 
for assignment.  Where the symptoms subsided after only one 
attack, a noncompensable rating was to be assigned.  
Additionally, there was a rating schedule to cover permanent 
deformities of the extremities or the genitalia, and the 
ratings therein were not to be combined with the 
aforementioned ratings.  These additional ratings permitted 
the assignment of a 60 percent, a 30 percent or a 10 percent 
disability rating depending on whether a permanent deformity 
found was severe, moderate or mild, respectively.  38 C.F.R. 
§ 4.88b, Diagnostic Code 6305 (1996).

The revised version of Diagnostic Code 6305 provides for an 
award of a total (100 percent) schedular rating during the 
time that it is an active disease.  Thereafter, residuals are 
to be rated under the appropriate system.

The Board has carefully reviewed the evidence of record, 
including the veteran's assertions, clinical records, reports 
of VA examinations, the report of Dr. Little, and the 
arguments advanced by the veteran and his accredited 
representative, and concludes that the veteran's 
symptomatology arising from his filariasis does not meet the 
criteria for a compensable rating under either the former or 
the revised criteria.

A review of the medical evidence reveals that the only 
possible symptom currently attributable to residuals of 
filariasis is the recurrence of some swelling of the 
testicles.  It is significant that VA medical providers have 
examined the veteran in connection with the current claim, 
and that in each case the examiner diagnosed only a history 
of filariasis.  In the report of the January 1998 examination 
(during which the examiner expressly indicated that he had 
access to the claims file), the examiner noted that neither 
the veteran's incontinence nor his impotence was related to 
his filariasis, but was attributable to nonservice-connected 
diabetes and hypertension.  The examiner also noted that the 
veteran appeared to suffer from no permanent deformity as the 
result of filariasis.  Significantly, no other medical 
evidence of record expressly contradicts the VA examiner's 
findings.  Dr. Little indicated that it was unlikely that 
incontinence or impotence was related to the veteran's 
filariasis.  Rather, he opined that impotence was more likely 
secondary to an enlarged prostate, found on physical 
inspection during the January 1998 VA examination, and to 
bladder dysfunction.  As for incontinence, while Dr. Little 
noted (without any medical reference or support whatsoever) 
that supporting additional studies could have been performed 
to ascertain the cause, he also indicated that he was not 
sure that filariasis was the likely cause.  Dr. Little's 
physical examination failed to show significant 
abnormalities, apart from the scrotum being slightly, but not 
severely, swollen.  He also was not impressed that there was 
a great deal of lymphatic obstruction, and he said that long-
term problems arising from filariasis typically arose from 
the lymphatic obstruction associated with filariasis.  
Furthermore, the clinical records show no more than that the 
veteran had impotence for which he apparently was 
successfully treated with a surgical implant.

The Board notes that while the veteran did indicate that a 
urologist had once linked the future manifestation of 
incontinence and impotence to his filariasis, the RO sent him 
a letter asking him to elaborate, and he did not provide 
details regarding the urologist's name and address, but 
simply referred the RO to an evaluation of VAMC records.  
These VAMC records are now associated with the record and 
they do not show such a nexus opinion.

On the basis of the foregoing, the Board finds that there is 
no medical evidence of dual permanent deformity, even of a 
mild nature, of filariasis, nor is there chronic 
symptomatology following a recurrence of filariasis 
sufficient to award either a 10 percent or a 30 percent 
disability rating under the former criteria.  As regards the 
revised criteria, as there is no active disease, any 
residuals must be rated under the appropriate system, here, 
the genitourinary system.  As the only possible symptom shown 
is recurrent scrotal, or testicular, swelling, the only 
potentially applicable diagnostic code would appear to be 
38 C.F.R. § 4.115b, Diagnostic Code 7525 (1998), pertaining 
to the rating of chronic epididymo-orchitis, which is rated 
as urinary tract infection.  Under this code, where there is 
the need for long-term drug therapy, there are one or two 
hospitalizations per year and/or the condition requires 
intermittent intensive management, a 10 percent rating is 
assigned.  Where there is recurrent symptomatic infection 
requiring drainage or frequent hospitalization (greater than 
two times per year) and/or requiring continuous intensive 
management, a 30 percent rating is assigned, and where there 
is poor renal function, the case is rated as renal 
dysfunction.  Here, there is no question of poor renal 
function, nor is there evident a need for long-term drug 
therapy or for one or two hospitalizations per year.  
Consequently, a compensable rating is not available under 
this code.

In short, the current medical evidence, as previously 
discussed, does not provide any basis for assignment of a 
compensable evaluation under any applicable former and the 
revised schedular criteria.  As the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

In reaching this determination, the Board has taken the 
representative's arguments into consideration.  Specifically, 
the representative contends that the RO failed to comply with 
the Board's prior remand instructions of October 1997, and 
the evaluation itself failed to conform to the Physician's 
Guidelines for conducting evaluations.  Failure to conform to 
the Board's remand instructions warrants automatic remand to 
cure the procedural defect.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  However, the Board has examined the RO's 
post-remand conduct in light of the remand instructions, and 
can find no evidence of failure to follow the instructions.  
The instructions were to identify any and all residuals, to 
assess the severity of these residuals, and to identify 
whether recurrent scrotal swelling is a permanent deformity, 
and to say whether there was a relationship between the 
impotence and the filariasis.  The examination report of 
January 1998 answers all of these questions.  Furthermore, to 
whatever extent the representative, and Dr. Little's opinion, 
raises questions as to the adequacy of the 1998 VA 
examination, the Board notes that the VA examiner clearly 
considered the veteran's pertinent medical history and 
current complaints, and includes all appropriate clinical 
findings and opinions to questions posed.  Hence, such 
examination is shown to be wholly adequate for evaluation 
purposes.

The above decision is based on the pertinent provisions of 
VA's Schedule for Rating Disabilities.  The Board also finds 
that there is no objective indication of record that the 
veteran's disability is so exceptional or unusual so as to 
warrant the assignment of an increased extra-schedular rating 
consistent with the provisions of 38 C.F.R. § 3.321(b)(1).  
In this regard, the Board notes that there has been no 
showing that the disability under consideration has caused 
marked interference with employment, or indeed, any 
interference with employment at all (i.e., beyond that 
contemplated in the assigned evaluation), or necessitated 
frequent periods of hospitalization (indeed, the last 
hospitalization noted in the file concerns the surgical 
penile implant in 1990), or that the disability has otherwise 
rendered impracticable the application of the regular 
schedular standards.  In the absence of objective evidence of 
the factors noted above, there is no basis for the assignment 
of an extra-schedular evaluation.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).   


ORDER

A compensable disability rating for service-connected 
filariasis is denied.


REMAND

The veteran essentially contends that he has presented 
sufficient evidence to reopen a finally denied claim for 
service connection for impotence, claimed as secondary to 
service-connected filariasis.  Because the record discloses a 
potential procedural due process problem, the Board 
determines that a remand of this case to the RO is in order.

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal on the 
issues here. Once a decision becomes final, the claim may not 
be reopened and reconsidered by the VA.  If, however, new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).  
New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(1998).

The record shows that, following the Board's remand of this 
issue, and its characterization of the question as one of 
whether the veteran had successfully presented sufficient 
evidence to reopen a finally denied claim, the RO 
readjudicated the issue in this manner and sent the veteran 
supplemental statements of the case.  These supplemental 
statements of the case make clear that the ground for 
continuing to deny the veteran's claim was that the veteran 
had failed to present evidence that, when considered in the 
context of the record as a whole, created a reasonable 
possibility of changing the outcome of the case.  

However, the "reasonable possibility standard," drawn from 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), recently 
has been invalidated by the United States Court of Appeals 
for the Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Essentially, the Federal Court determined that 
the requirement that evidence submitted by the veteran that 
was otherwise new and probative also create a reasonable 
likelihood of changing the outcome of the case when viewed in 
the context of all the evidence, old and new, created too 
rigid a barrier to the reopening of claims, and lacked a 
valid foundation in 38 C.F.R. § 3.156(a) (1998), which speaks 
only in terms of evidence that is "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  

Thus, the veteran has not had the opportunity to have his 
claim adjudicated under the appropriate new and material 
evidence standard, set forth at 38 C.F.R. § 3.156.  To avoid 
any prejudice to the veteran, the RO should consider the 
claim under the appropriate standard in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Furthermore, if his claim continues to be denied, he should 
be afforded notice of the applicable standard, and an 
opportunity to submit any evidence/argument in response 
thereto.

Consequently, this claim is hereby REMANDED to the RO for the 
following action:

1.  The RO should adjudicate the issue of 
whether the veteran has presented new and 
material evidence sufficient to reopen a 
claim for service connection for 
impotence under the appropriate standard 
set forth in. 38 C.F.R. § 3.156(a), as 
outlined in Hodge.  The RO should provide 
adequate reasons or bases, citing to all 
applicable evidence, as necessary, in its 
decision.

2.  If the benefits sought by the veteran 
continue to be denied, the RO must issue 
to the veteran and his representative an 
appropriate supplemental statement of the 
case (SSOC) explaining its decision (and 
including recitation of the laws and 
regulations governing new and material 
evidence claims, as appropriate) and 
afford them an adequate opportunity to 
respond before the case is returned to 
the Board for further appellate 
disposition.

The purpose of this REMAND is to ensure that the veteran is 
afforded due process of law.  No inference should be drawn 
concerning the ultimate disposition of this issue.  The 
veteran need take no action until he is further informed. 

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals







 Department of Veterans Affairs

